Citation Nr: 1219736	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-15 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling, prior to March 13, 2009.  

2.  Entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling, since March 13, 2009.  

3.  Entitlement to a total rating based upon individual unemployability based on service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision.  This rating decision of the Appeals Management Center, in Washington, DC, effectuated the Board's October 2007 decision in part, which granted service connection for PTSD.  PTSD was awarded a 10 percent rating, effective December 2002.  The Veteran appealed the 10 percent rating and the current appeal ensued.  

By rating decision of the April 2009 Portland, Oregon, Regional Office (RO), the RO increased the 10 percent rating to 50 percent, effective March 13, 2009.  The Veteran continued to disagree with the rating provided.  This case is under the jurisdiction of the Portland, Oregon RO.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of that hearing is of record and associated with the claims folder.  

The matter was Remanded by the Board for additional development in August 2011.  That development has been accomplished and the claims file was returned for final appellate consideration.


FINDINGS OF FACT

1.  Prior to February 2007, the Veteran's PTSD was productive of no more than occupational and social impairment due to mild and transient symptoms which decreased work efficiency and ability to perform occupational tasks during periods of significant stress.  

2.  From February 2007 to March 13, 2009, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, occupational and social impairment with reduced reliability and productivity due to symptoms as flattened affect; panic attacks more than once a week; difficulty understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships has not been shown.  

3.  Since March 13, 2009, the Veteran's PTSD is productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as impaired judgment, impaired abstract thinking, difficulty understanding complex commands, forgetting to complete tasks, sleep impairment, and depressed mood; however, difficulty adapting to stressful circumstances (including work or worklike setting), inability to establish and maintain effective relationships has not been shown.   

4.  The Veteran is service-connected for the following: PTSD (rated as 50 percent disabling), residuals of fracture, right ankle, cortical effusion with degenerative joint disease (DJD) (rated as 10 percent disabling), and tinnitus (rated as 10 percent disabling), which results in a 60 percent combined evaluation.

5.  The Veteran is a high school graduate and has an associate's degree in welding engineering.  

6.  The Veteran's combined disability rating has not met the schedular criteria for a TDIU.  

7.  The Veteran's service-connected disabilities alone, are not of such severity to preclude him from engaging in substantially gainful employment.  

CONCLUSIONS OF LAW

1.  The initial criteria in excess of 10 percent for PTSD have not been met prior to February 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).  

2.  From February 2007 to March 13, 2009, the initial criteria for a 30 percent rating for PTSD, and no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).  

3.  The initial criteria in excess of 50 percent for PTSD have not been met since March 13, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.130, Diagnostic Code 9411 (2011).  

4.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112  (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008);Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). The RO associated the Veteran's service treatment records, private treatment records, Social Security disability records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was afforded VA examinations in December 2003, March 2009, and December 2011.  The Board finds the VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's PTSD claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Additionally, December 2011 and January 2012 examinations were performed in connection with the Veteran's TDIU claim.  They too, were thorough and adequate upon which to base a TDU claim.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in March 2011 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Symptoms related to the Veteran's PTSD and TDIU were discussed as well.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Initial Increased Rating-PTSD 

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates that prior to March 13, 2009, his PTSD condition was more than mild.  He also claims that since March 13, 2009, his PTSD causes chronic sleep disturbance, anger, and memory deficits.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2011).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

By rating decision of November 2007, the RO effectuated the Board's October 2007 decision in part, which granted service connection for PTSD.  PTSD was awarded a 10 percent rating, effective December 2002.  By rating decision of April 2009, the RO increased the 10 percent rating to 50 percent, effective March 13, 2009.  A 50 percent rating has been effective since that date.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be evaluated as 30 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication, is to be evaluated as 10 percent disabling . 38 C.F.R. § 4.130.  

The Board also notes that, under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet.App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61-70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job.  A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records, Social Security disability records, and VA examination reports-the Board finds that the totality of the evidence fails to support the assignment of a rating greater than 10 percent for the Veteran's PTSD prior to February 2007.  From February 2007 to March 13, 2009 the Veteran's PTSD warrants a 30 percent rating and no more.  Since March 13, 2009, the evidence fails to support the assignment of a rating greater than  50 percent for the Veteran's PTSD.  

The Veteran underwent a VA psychiatric examination in December 2003.  He suffered from chronic symptoms of depression, which included low energy levels, low motivation, low concentration problems, a remote history of suicidal ideation, episodic feelings of worthlessness, and lack of interest in previously pleasurable activities, such as attending church celebrations, going out with his wife, or being intimate with his wife.  Mental status examination revealed the Veteran to be cooperative, casually dressed and adequately groomed.  He displayed rambling speech and needed frequent redirection.  He complained of chronically dysphoric and anxious mood.  He was able to recall five Presidents of the United States and accurately performed serial 7's.  He displayed no obvious cognitive deficits aside from difficulties with impulse control given his repeated interruptions of the examiner during the evaluation.  He denied homicidal or suicidal ideation.  There was no evidence of hallucinations or delusions.  He appeared capable of maintaining adequate personal hygiene.  The examiner indicated that the Veteran appeared to meet the DSM IV criteria for chronic mild PTSD.  It was noted that he had unrelated cognitive disorder of unknown etiology and attention deficit hyperactivity disorder, predominately inattentive type, but these conditions were not fully evaluated with the examination.  The pertinent diagnosis was PTSD, chronic, mild.  His global assessment of functioning (GAF) based solely on PTSD symptoms was 68, mild symptoms.  

In December 2006, the Veteran underwent a VA neuropsychological assessment.  His understanding of the assessment was to assess his memory problems.  He stated that his memory problems began in early childhood.  He seemed convinced that his problems in grade school and high school were early manifestations of abnormal brain functioning.  Noncompliance with his diabetic treatment was the issue that prompted CT scan in 2000.  He gave a history of a head injury at the age of 16 from a motorcycle accident. He was unconscious for several minutes.  He also was struck in the head by a jack without loss of consciousness in 2000 on the job.  He related that he had been diagnosed with depression, Asperger's syndrome and sexual assault.  He also reported life-long problems with anger.  He had problems with fighting military personnel and civilians while in service, contributing to his discharge.  His mother made him angry easily in his 20's and he was charged with reckless driving in 1978.  Later, he had anger management counseling through VA.  He reported beneficial outcomes from attending VAMC classes on memory, anger management, and PTSD.  He related he was married since 1994, had three children, which included one stepson.  

Behavioral observations showed the Veteran's appearance was somewhat unkempt.  His hair was tousled and he was clean shaven.  He seemed quite sensitive to instructions, sometimes quibbling over wording of tests.  His test results showed his baseline neurocognitive functioning to be average and his general fund of information along with word pronunciation ranked at the level of high school graduate.  He showed some problems with attention and concentration.  His pattern of results showed difficulty initially organizing information could create a false impression of memory impairment.  His memory problems seemed to primarily represent limitations of his initial registration of new information due to its complexity,  Once he imposed meaningful organization, his memory was quite effective.  His score was in the "minimal" range for depressive symptoms.  He noted low energy, limited appetite, fatigue, and lack of sex drive.  Based on his history, the nature of his reported symptoms and the pattern of current test results, the examiner's primary impression was PTSD.  It was not clear whether his deficits in cognitive executive function were attributable to an organic brain condition, but a provisional diagnosis of cognitive disorder, not otherwise specified, could be considered.  His GAF was 60 to 70.  

VA outpatient treatment records from February 2007 to March 2009 were associated with the claims folder and reviewed.  In February 2007, the Veteran was noted to be poorly groomed, repeated himself, and exhibited loud speech.  He was known to often miss his medication and had to be reminded by his spouse.  He took a new job at his church performing security checks, 7 days a week.  In April 2007, he still had to be reminded to take his medication and he was noted to have acted out angrily, breaking several cell phones.  It was noted that his stepson had committed suicide from a self-inflicted gunshot wound.  

In May 2007, the Veteran was prescribed Bupropion for PTSD nightmares.  He stated that he was awakened from chronic nightmares and was sad and anxious due to the death of his stepson.  He reported increased depression due to the stepson's death, but indicated that his faith had been helpful in trying to get through the loss.  

In June 2007, when he was seen in the mental health clinic, the Veteran was ruminating and blaming himself for his stepson's death.  He had quit day treatment after several visits but he was active in the Latter Day Saints (LDS) church.  He reported no suicidal ideation or hopelessness.  Later that month, he was seen with disheveled clothing, reporting intrusive behavior, and short attention span.  He continued to be noncompliant with his diabetic diet and forgot to eat unless his spouse contacts him from work.  It was noted that he created a scene at his last visit, yelling loudly and throwing a glass of water on the floor.  

In December 2007, the Veteran reported that his bad memories of his stepson's suicide were fading and he had been busy with his church and raising his daughters.  He exhibited a pleasant mood.  In January 2008, it was noted that he was still taking the same level of medication for his PTSD nightmares.  He still had nightmares, but his weekly loss group was helpful.  His GAF was 50.  

In February 2008, it was noted he was on medication for anxiety, depression, and PTSD nightmares.  He complained of chronic nightmares and intrusive memories of military trauma.  His GAF was 45.  In March 2008, a VA psychological assessment indicated worsening cognitive problems in the context of his cognitive disorder.  PTSD was diagnosed by medical record only.  His GAF was 45.  

In June 2008, the Veteran related that he was still guilt ridden over his stepson's death.  He was still taking the same level of medication in August 2008.  He had recently chaperoned the Youth Conference at his church and took his daughters fishing.  Prazosin was stated to control his nightmares of his stepson and alleged military sexual trauma in the Navy.  In February and March 2009, his mood was described as euthymic, blunted affect and there was no suicidal or homicidal ideation.  He was busy at home in March 2009, planting strawberries and working on his car.  

The Veteran underwent a VA examination in March 2009.  He related that he lived with his wife, his two daughters, and his stepson prior to his stepson's suicide two years earlier.  The Veteran had been stably employed when he worked as a boilermaker between 1979 and 2001.  He reported he had been unemployable since 2001 as a result of diabetes mellitus, peripheral neuropathy, partial left foot amputation, and mental disorders.  He stated that he was unable to work due to a combination of his physical and mental disabilities.  He reported that his mental problems that prevent him from working were insomnia, anger control difficulties, concentration problems, distractibility, an inability to follow directions, and an inability to complete tasks.  He related that his anger control problems occurred on a several times per week basis, and most recently occurred two days earlier with his 10 year old daughter.  He attributed the current symptoms to his PTSD: daily intrusive recollections of his military sexual trauma, nightmares of the sexual trauma more than once a week, hypervigilance, exaggerated startle response, chronic sleep disturbance, concentration problems, anger problems, and difficulty being around groups of people.  He reported having no close friends and difficulty being affectionate with his wife and daughters.  He also reported symptoms of depression, including low energy, low appetite, low motivation, episodic suicidal ideation without a specific plan, feelings of worthlessness and hopelessness.  

Mental status examination revealed the Veteran to be a cooperative, casually dressed, well-groomed, man who was oriented to person, place, time, and purpose of the evaluation.  There was no evidence of hallucinations or delusions.  There was evidence of cognitive impairment during the evaluation.  He displayed difficulty answering the examiner's questions.  He was not able to perform serial 7s.  He was able to recall the 5 most recent Presidents of the United States, and accurately listed 2 out of 3 words after a 3 minute delay.  He displayed concrete thinking and was unable to explain the meaning of common sayings.  He admitted to episodic suicidal ideation without a specific plan at least once a week.  He denied homicidal or psychotic ideation.  The Veteran had moderate current symptoms of his PTSD, with severe overall social and occupational impairment due to a combination of his PTSD, cognitive disorder, and attention hyperactivity disorder.  He also suffered from depressive disorder, not otherwise specified, that was previously diagnosed as adjustment disorder with depressed mood.  His depressive disorder was exacerbated by his stepson's suicide 2 years earlier.  He was capable of completing basic activities of daily living.  There was impairment of his thought processes and communication, given his difficulties tracking the examiner's questions and directly answering the questions without repeated prompts from the examiner.  According to the examiner, he appeared to be unemployable due to a combination of his psychiatric and physical disabilities.  He was not unemployable due to his psychiatric disability caused by his military trauma alone.  The pertinent diagnosis was PTSD, chronic and moderate.  His GAF based solely on his PTSD caused by military trauma was 57- moderate impairment.  

VA outpatient treatment records from April 2009 to January 2012 were reviewed.  In April 2009, his mood was described as bright and his nightmares were improving.  There was no suicidal or homicidal ideation.  These findings were essentially the same as reported from June 2009 through July 2009.  In May 2010, he was oriented his speech and thought processes were normal, judgment and memory were intact, and he had no suicidal or homicidal ideation.  His mood and affect were normal and his affect was congruent with his mood.  Later that month, the Veteran complained that his Brupropion was not working and that his depression was "just there."  He wanted the medication changed.  

In June 2010, the Veteran had worsening symptoms of PTSD and major depressive disorder due to worsening health, discontinuation of previously helpful Prazosin for sleep, change in mental health providers, anniversary of the death of his stepson, and increased behavioral problems of his daughters.  He had symptoms of depression but did not endorse pervasive depressed mood or anhedonia.  He related a suicide attempt one time in the 1960's, but not since that time due to his connection with his family and his church.  He denied mania, psychosis, or panic attacks.  The pertinent diagnosis was PTSD.  His GAF was 45.  He was to restart Prazosin.  From June 2010 to September 2010, his symptoms and mental status were essentially the same.  In November 2011, his wife related that he had been depressed because he was unable to drive.  In December 2011, his wife indicated that she was frustrated due to his lack of motivation.  Later that month, she indicated that the Veteran had become more structured, was working harder on his motivation, and paying more attention to his personal hygiene.  In January 2012, his wife reported that he was more consistent with his routine.  

The Veteran and his spouse testified at a Travel Board hearing in March 2011.  The Veteran stated that he saw his doctors once or twice a month specifically for treatment for PTSD.  He related that he had been prescribed Wellbutrin since 1993 for his PTSD.  He had also been prescribed Prazosin.  He related that PTSD affected his work because he was unable to sleep because of nightmares.  Socially, he did not have friends for a long period of time and it affected his employment because he could not get along with his bosses.  His wife stated that he would have angry outbursts and that after he explained what had occurred to him in service, she understood the outbursts and the lack of intimacy that he exhibited.  Outside of his immediate family, the Veteran stated that he had social contact with his brother and members of his church.  He testified that he attended church on a regular basis.  His wife stated that if they were invited to 3 social activities per month, she would attend 2 by herself.  

The Veteran underwent a VA examination in December 2011.  The Veteran was noted to be diagnosed with PTSD and dysthymia.  The examiner stated that it was not possible to differentiate the symptoms attributable to each diagnosis.  His GAF was described as 55.  The Veteran reported that he worked as a boilermaker, he received a 30 year pin, and he got along well with his coworkers and bosses.  He stated it would have been better without military sexual trauma.  He also stated he had a little trouble with his memory and concentration at work, had some difficulty getting rehired, but could find someone to rehire him.  He stated that he got an occasional job offer.  His symptoms related to his PTSD were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  The examiner stated that the Veteran's PTSD was in the moderate range and that his physical problems were more related to his inability to work.  

Prior to February 2007

Prior to February 2007, the Veteran's PTSD was productive of no more than occupational and social impairment due to mild symptoms, more nearly approximating a 10 percent rating.  

The Veteran's PTSD had not, for the period prior to February 2007, exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events) due to his service connected PTSD.  The presence or lack of presence of these symptoms is not outcome determinative.  However, based on the totality of the record, to include the Veteran's relatively asymptomatic VA examination, the assignment of a higher (30 percent) rating is not warranted.    

During this period, the Veteran underwent one VA examination in December 2003 and a December 2006 VA neuropsychological assessment.  It was noted during this time period that he had complaints of low motivation, low concentration, lack of interest, and problems with memory and concentration.  Many of these symptoms (e.g., memory problems) were attributable to his unrelated cognitive disorder and attention deficit hyperactivity disorder, inattentive type, which was not associated with his service-connected PTSD.  His GAF for his PTSD at that time was scored in the range of 60 to 70, relative to mild symptomatology throughout the rating period.  Indeed, the VA examiner clearly described the symptoms of the Veteran's PTSD as mild.  

February 2007 to March 2009

However, during the period from February 2007 to March 2009, the Board finds that the symptoms of the Veteran's PTSD was productive of findings exhibiting occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Again, in not entrenching itself in the list of enumerated symptoms, the Board finds that the totality of the evidence support the assignment of a 30 percent rating for PTSD during this period.  

As discussed, the Veteran has on occasion been described as poorly groomed and exhibited loud speech and then on other occasions been noted to be nicely groomed and appropriate.  He also is shown to have periodic difficulty with impulse control but ultimately does not act out.  He would forget to eat unless reminded by his spouse.  He also endorsed being awakened with chronic nightmares and sad and anxious.  During this period, the Veteran's stepson committed suicide in March 2007, and he felt guilt with regard to his stepson's death.  Further, while he quit his weekly day treatment after several visits, it is also shown that he remained active in his church.  Based on these findings, exhibiting intermittent periods of depressed mood, anxiety, problems with self care and the like the Veteran warrants a 30 percent rating, and no more, for the period from February 2007 to March 2009.  

Reduced reliability and productivity due to symptoms such as flattened affect; stereotyped speech; panic attacks more than once a week; impaired judgment; impaired abstract thinking; and difficulty understanding complex commands necessary to warrant a 50 percent rating have not been shown.  Emphasis is again placed on the previous discussion of the fact that the Veteran's memory problems have been attributed to a non-service connected cognitive disorder.  
Recognition is given to the fact that there were occasions where the Veteran was assigned GAF score of 45 and 50, which is indicative of a greater level of severity.  These scores were not reflective of the level of impairment shown during that time period.  Indeed, at no time during this period was the Veteran shown to have suicidal or homicidal ideation.  He did not engage in obsessive rituals and his occupational and social impairment was not serious in degree.  Although his stepson's death clearly affected him, it was noted that he had worsening cognitive problems in the context of his cognitive disorder.  He remained on his medication, continued participation in his church, and it was noted that he chaperoned a Youth Conference with his church and took his daughters fishing.  The fact that he was actively involved in parenting and a contributing member of his church demonstrates the relatively mild nature of his disability.  By February and March 2009, his mood was described as euthymic, he had no homicidal or suicidal ideation, and he was planting strawberries and working on his car.  Again, the totality of the evidence simply does not support the assignment of a 50 percent rating for the period prior to March 2009.

Since March 13, 2009

Finally, since March 13, 2009, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While not dispositive, symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships, as required for 70 percent, have not been demonstrated.  

The Veteran had no homicidal ideation.  Although he admitted to episodic suicidal ideation, it was without a plan.  Later on, he denied suicidal ideation.  The record also fails to show that he experiences obsessional rituals which interfere with routine activities.  His personal hygiene and appearance, on one occasion described as dishelved, was for the most part, intact.  Although his wife testified during the March 2011 Travel Board hearing that he some time had angry outbursts, for the most part, he had impulse control and exhibited no periods of violence.  His primary problem was with sleeping.  He was oriented to time and place, and he did express some impairment of concentration, and an inability to stay focused.  In addition to his immediate family, he related to having a relationship with his brother and to being involved with his church.  Such suggests that along with his family, he has meaningful relationships with others.  The Board does not consider the disability picture presented to warrant a rating higher than 50 percent since March 13, 2009.  

The Board recognizes that the failure to meet the enumerated criteria of 38 C.F.R. §  4.130 does not preclude the Veteran from receiving a higher disability rating.  However, as discussed, the totality of the evidence does not rise to the level of a 70 percent rating.  

The Veteran's GAF score has been depicted at a range between 45 and a high of 57 during this period.  During the one time that his GAF score was described as 45, he had stopped his medication that month and symptoms were described as worsening.  However, there was no evidence of mania, psychosis, or panic attacks.  He did not endorse pervasive depressed mood or anhedonia.  He later became more motivated and more structured.  At other times since March 13, 2009, his GAF was described as 55 and 57, more in line with moderate impairment.  

The Board has considered the Veteran's statements that his PTSD is worse.  He asserted, in essence, that he warranted an increased rating for his PTSD disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469  (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Veteran has not been shown to possess the competence to identify a specific level of disability of this disorder according to the appropriate diagnostic code.  Such competent evidence-concerning the nature and extent of the Veteran's PTSD; has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's PTSD disability is evaluated.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's PTSD was applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's PTSD includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111 ; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service-connected for PTSD (rated as 50 percent disabling), residuals of fracture, right ankle, cortical effusion with degenerative joint disease (DJD), (rated as 10 percent disabling) and tinnitus (rated as 10 percent disabling).  The combined rating is 60 percent.  These disabilities do not stem from a common etiology nor do they involve a single body system.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b).  The Board emphasizes that entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b).  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extra-schedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2011).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2011).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

In a December 2006 VA psychological assessment, the Veteran's educational history indicated that he was a high school graduate and had an associate's degree in welding engineering from Bellevue Community College.  He worked at his trade as a boilermaker from 1979 to 2002 when he was declared disabled due to partial amputation of the left foot from a bone infection resulting from a puncture wound.  

During the Veteran's March 2009 VA examination, the Veteran reported that he was unemployable since 2001 due to diabetes mellitus, peripheral neuropathy, partial left foot amputation, and mental disorders.  He reported that he was unable to work due to a combination of his physical and mental disorders.  It was also related that he had severe overall social and occupational impairment due to a combination of his PTSD, cognitive disorder, and attention hyperactivity disorder.  The Veteran's only service-connected psychiatric disability is PTSD.  

The Veteran underwent a December 2011 VA psychiatric examination.  The Veteran reported during the examination that he worked as a boilermaker, received a 30-year pin, and got along well with his coworkers and bosses.  He also related that he had difficulty getting rehired, but that he could find someone to rehire him.  The examiner stated that the Veteran's PTSD was in the moderate range and that his physical problems were more related to his inability to work.  

The Veteran underwent a December 2011 VA general medical examination.  It was noted that the Veteran was service-connected for his residuals, right ankle fracture, tinnitus, and PTSD.  The report indicated that the residuals, right ankle fracture with arthritis made it difficult for the Veteran to walk on uneven surfaces, and unable to walk or stand for long periods of time as these types of activities will likely be limited and aggravate his disability.  Due to this service-connected disability, the Veteran's employment in physical type work would be limited, but sedentary employment, in a loosely supervised situation, or employment requiring little interaction with the public, would be feasible.  

The examiner also indicated that the Veteran had the following chronic nonservice-connected disabilities of diabetes with nephropathy, retinopathy, and bilateral lower extremity polyneuropathy, ischemic heart disease, cognitive disorder, and obstructive sleep apnea, impacting the Veteran's ability to work for prolonged periods of time without eating, inability to drive, inability to walk without a walker, inability to stand for prolonged periods of time, inability to perform moderately-very severe physically demanding work, and inability to perform moderately-very cognitively challenging work as these types of activities would likely limit and aggravate these disabilities.  

The Veteran's Social Security Disability Determination was associated with the claims file.  The determination indicated, in pertinent part, that the Veteran became disabled in April 2003.  His primary diagnosis was organic mental disorders and his secondary diagnosis was late effects of musculoskeletal and connective tissue injuries (amputation).  

A January 2012 VA audiology examination indicated that the Veteran's tinnitus impacted his ordinary conditions of life, including his ability to work.  The examiner stated that the Veteran had constant bilateral tinnitus.  The ringing, according to the Veteran, was extremely bothersome and could be very distracting and interfere with listening and understanding speech.  

Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected PTSD, residuals of fracture, right ankle, cortical effusion with DJD and tinnitus.  None of the VA examinations found the Veteran to be unemployable solely due to his service-connected disabilities.  Although the Veteran was found to be unemployable due to his nonservice-connected disabilities, the more recent January 2012 VA examiner indicated that he was not unemployable solely based upon his service-connected disabilities.  The examiner explained that he could engage in substantially gainful sedentary employment.  Consideration was given to his educational background and work history.  Indeed, the Board notes that the Veteran, himself, claimed during his March 2009 VA examination that he was unemployable due to his non-service connected diabetes, neuropathy, partial left foot amputation, and mental disorders.  Additionally, he has been found unemployable for Social Security purposes due to his amputation and mental disorders.  The Veteran testified at his March 2011 Travel Board hearing that he had not been able to work as a boilermaker because he was unable to sleep due to nightmares.  The December 2011 VA psychiatric examination also indicated that the Veteran's physical problems were more related to his inability to work.  The examiner indicated that his PTSD alone was in the moderate range and he would be able to work in a job where he was doing the same work as before with his PTSD.  The Board will not refer the claim for extraschedular consideration.   

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his PTSD, right ankle fracture, and tinnitus, and whether these service connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  Finally, as noted, the Veteran initially claimed that he was unemployable since 2001 due to diabetes mellitus, peripheral neuropathy, partial left foot amputation, and mental disorders.  His change of argument mid-stream through the appeal weighs against his credibility.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

An initial rating in excess of 10 percent prior to February 2007 for PTSD, is denied.

An initial rating of 30 percent, and no more, from February 2007 to March 13, 2009, for PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.  

An initial rating in excess of 50 percent since March 13, 2009, for PTSD, is denied.  

Entitlement to TDIU is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


